Citation Nr: 1732059	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lilli Marder, Attorney


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957.  He died in July 2006.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Appellant has applied for DIC, death pension, and accrued benefits as the surviving spouse of the Veteran.  See VA Form 21-534 of August 2006.  The May 2007 rating decision denied service connection for cause of death.  A letter of May 2007 notified the Appellant that her claim for DIC had been denied.  The issue of entitlement to DIC benefits based on service connection for cause of death has been certified to the Board.  See VA Form 8 of March 2010; VA Form 8 of February 2017.

The Appellant failed to appear for a Board hearing at the San Juan RO scheduled for February 10, 2010.  By a filing of January 2012, the Veteran's attorney informed the Board that the Veteran did not attend the hearing because no notice was received and that the attorney and Appellant would discuss the ramifications of both the missed hearing and the Board's December 2011 remand.  To date, the Veteran has not requested a rescheduled Board hearing.  Accordingly, the Appellant's request for a Board hearing is deemed withdrawn.

The Board notes that a January 2010 letter informing the Veteran of the scheduled Board hearing was mailed to the Veteran's address of record (with carbon copy to the Veteran's attorney), and that neither letter was returned to VA as undeliverable.  The official acts of public officers will be presumed to have been properly discharged in the absence of clear evidence to the contrary.  See Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to regional office procedures).  The record does not indicate good cause for the Appellant's failure to appear for the February 10, 2010 Board hearing.  See 38 C. F. R. § 20.704(d) (2016).  The Appellant has provided no circumstances or detail that would explain non-receipt of the hearing notice.

In December 2011, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran died in July 2006.  The cause of death was sepsis, decompensated congestive heart failure, and oliguric renal failure.

2.  At the time of his death, the Veteran was service-connected for bronchial asthma.

3.  Sepsis, heart disease, or kidney disease were not manifest during service or within one year of separation and are not related to service.

4.  The Veteran's cause of death was unrelated to service or a service-connected disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Generally, VA must notify the claimant of the evidence needed to substantiate the claim, evidence to be obtained by VA, evidence to be provided by the claimant, and how disability ratings and effective dates of service connection are assigned if service connection is awarded.  See 38 U.S.C.A. § 5103(a) (West 2014); Dingess v. Nicholson, 19 Vet.  App. 473 (2006).

In the context of a claim for dependency indemnity and compensation based on service connection for the cause of death, notice must include: (1) a statement of any condition for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet.  App. 342 (2007).

By a letter of September 2006, the RO notified the Appellant as to the evidence needed to show that any service-connected condition of the Veteran caused or contributed to his death, or to show that a disorder causing the Veteran's death had its onset in service or was permanently aggravated by service.  While the notification did not apprise the Appellant of the disability for which the Veteran was service-connected at the time of his death, the Board finds that the Appellant has not been prejudiced by any deficiency of notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Communication by the Appellant to VA suggests the Appellant's actual knowledge that the Veteran was service-connected for bronchial asthma at the time of his death.  See VA Form 9 of February 2009.  Having submitted argument as to why bronchial asthma should be found to be have caused or contributed to the Veteran's death, the Appellant appears to understand what is needed to prevail on the claim.  No error can be predicated on insufficiency of notice if the purpose of the notice has been served.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974.  Here a remand for additional notice would serve no useful purpose and would not benefit the Appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  VA's duty to assist under 38 U.S.C.A. § 5103A(a) applies to DIC claims, while 38 U.S.C.A. § 5103A(d) (relating to a VA medical examination or opinion) does not.  See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate the claim.  The relevant evidence of record includes statements of the Appellant, service treatment records, lay statements, and VA and private treatment records.  In February 2007, a VA medical opinion was obtained as to the cause of death and whether the Veteran's service-connected bronchial asthma caused or substantially or materially contributed to his death.  An addendum opinion was obtained in December 2016.
The Board notes that a medical opinion was not obtained with respect to whether sepsis, decompensated congestive heart failure, or oliguric renal failure were related to service.  As explained below, there is no competent evidence to suggest a relationship between the cause of the Veteran's death and his service or the service-connected disability of bronchial asthma.  There is no evidence of treatment for, or symptoms of, a relevant condition in service or within a year of separation.  The Appellant has not asserted that the Veteran sought treatment for a relevant condition during service or in the immediate aftermath.  Thus the Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating the claim and that a medical opinion is not warranted.

The Board's remand instructions of December 2011 have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  An April 2006 VA treatment record cited by the Board was added to the record, and an addendum medical opinion was obtained in December 2016. Thereafter the issue on appeal was readjudicated by a supplemental statement of the case (SSOC) of January 2017.

VA has satisfied the notification and duty-to-assist provisions of the law, and no further action pursuant to the VCAA need be undertaken on the Appellant's behalf.  The Appellant has not identified any other pertinent evidence that remains outstanding.

Analysis

Service connection for the cause of a veteran's death will be granted for a service-connected disability that caused the death or substantially or materially contributed to it.  A veteran's death will be considered to have been due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue will be determined by sound judgment without speculation and after a careful analysis of all the facts and circumstances of a veteran's death, including particularly autopsy reports.  See 38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2016).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2016).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  See 38 C.F.R. §§ 3.303(d) (2016).

In cases of service connection for the cause of the death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Certain disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Veteran died in July 2006.  No cause of death is listed on the death certificate.  At the time of his death, the Veteran was service-connected for bronchial asthma.  See rating decision of October 1968.  

The Appellant asserts that the cause of the Veteran's death was respiratory and that VA treatment records preceding his death show treatment for bronchial asthma.  She states, "[t]he asthma became severe and evolved into chronic obstructive pulmonary disease (COPD).  The bronchial asthma was never fully and satisfactorily resolved."  See VA Form 9 of February 2009.

In February 2007, a VA medical opinion was obtained as to whether the Veteran's service-connected asthma contributed to his death.  Based on the Veteran's medical records, it was determined that the Veteran's service connected bronchial asthma did not contribute to death.  Specifically, it was noted that a hospital discharge summary reported a final diagnosis of acute renal failure and secondary diagnoses of decompensated congestive heart failure and decompensated chronic obstructive pulmonary disease (COPD), among other conditions (not including bronchial asthma).  The VA reviewing doctor noted a pulmonary evaluation of April 2006 referencing the Veteran's respiratory disorder at that time as "bronchial asthma - moderate persistent."  The February 2007 VA doctor explained that COPD and bronchial asthma, although both obstructive pulmonary conditions, are different entities.  See February 2007 VA medical opinion.

An addendum VA opinion was obtained in December 2016.  Based on a review of the record, it was concluded that the cause and contributory conditions of the Veteran's death were sepsis, decompensated congestive heart failure, and oliguric renal failure.  It was determined that, although the Veteran had other comorbid conditions that included his service-connected bronchial asthma, the Veteran's bronchial asthma was less likely than not a direct or indirect cause of his death.  The December 2016 reviewer summarized the Veteran's medical history.  It was again noted that asthma and chronic obstructive pulmonary disease are different entities, although they are both obstructive ventilatory impairments and may coexist and share similar symptoms and treatment. 

The VA reviewer noted that the last VA pulmonary note concerning the Veteran, dated April 2006, showed that the Veteran had a diagnosis of asthma.  During the year prior to Veteran's hospital admission in July 2006, the Veteran was found to have coronary artery disease not amenable to revascularization.  Some months prior to admission, he also was noticed to have anemia and worsening of chronic renal failure.  Upon hospital admission in July 2006, the documented provisional diagnosis was acute renal failure, stroke in evolution, congestive heart failure decompensated, and diabetes mellitus.  He was noted to be in critical condition.  Chest radiographies during admission showed cardiomegaly with congestive changes.  As explained by the reviewing physician, the Veteran was presenting, upon admission to the hospital, "an episode of acute renal failure over a chronic renal failure which caused decompensation of his congestive heart failure."  The VA reviewer determined that the Veteran's respiratory problems at that time were due to his renal and cardiac decompensation causing pulmonary congestion.  It was also noted that the Veteran's oliguric renal failure had required hemodialysis.  The Veteran also developed sepsis, which complicated the clinical picture and subsequently contributed to multiorgan failure and a worsening of the respiratory failure.  The VA reviewing doctor acknowledged a July 2006 nephrology note that diagnosed decompensated COPD and documented respiratory difficulty characterized by crackles heard on auscultation.  The reviewer considered the latter findings to have been more likely than not caused by the congestion in lungs due to the decompensated heart failure and renal failure and not to COPD or asthma.  See December 2016 VA medical opinion.

The causes and contributory conditions of the Veteran's death were sepsis, decompensated congestive heart failure, and oliguric renal failure.  The Veteran's service treatment records (STRs) do not indicate treatment or symptoms relating to sepsis, decompensated congestive heart failure, and oliguric renal failure.  One week after induction in February 1955, the Veteran developed a common cold, and three days later he experienced tightness of chest, wheezing, dyspnea on exertion, and weakness of the legs.  Asthma, ancylostomiasis, and rhinitis were diagnosed.  See April 1955 service treatment record.

The Veteran's February 1957 discharge examination report showed the Veteran to be normal with respect to all systems, including a normal heart.  The urinalysis and chest x-ray were negative.  It was noted that the Veteran had been hospitalized in 1955 for asthma and that nothing else in the medical history was of clinical significance.  The Veteran characterized his health as "good" and specifically denied shortness of breath, pain or pressure in chest, and stomach, liver, or intestinal trouble.  He denied having any illness or injury other than that noted in the report.

There is no competent evidence to establish that decompensated congestive heart failure or oliguric renal failure became manifest to a compensable degree within one year of the Veteran's separation from service in February 1957.  Therefore a presumption of service connection for a chronic disease manifesting in service or within one year of service separation is not applicable.  See 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Board has considered the Appellant's argument that the Veteran's bronchial asthma caused or contributed to his death, or that his sepsis, decompensated congestive heart failure, and oliguric renal failure are linked to service.  A layperson is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Lay evidence may be sufficient to establish a causal relationship between a current disability and service in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider on a case by case basis whether a particular disability is the type for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, it does not appear that bronchial asthma, sepsis, decompensated congestive heart failure, and oliguric renal failure are the type of health disorders for which a layperson is competent to identify the causes and effects.

The immediate causes of death (the final disease or condition resulting in death) have been medically determined to have been sepsis, decompensated congestive heart failure, and oliguric renal failure.  The Veteran was not service-connected for any of these disorders at the time of his passing.  Each cause of death fulfils the "current disability" requirement of service connection, but a preponderance of the evidence is against that the disabilities were incurred in or aggravated by service.  A preponderance of the evidence is also against finding that the disability for which the Veteran was service-connected, bronchial asthma, singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related to it.

The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 102 (2016).  Because a preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt rule is not applicable.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


